     Case 2:18-cv-00729-JCM-EJY Document 71 Filed 04/15/21 Page 1 of 5




 1   ALAN W. WESTBROOK, ESQ.
     Nevada Bar No. 06167
 2   PERRY & WESTBROOK, P.C.
 3   1701 West Charleston Blvd., Suite 200
     Las Vegas, Nevada 89102
 4   Telephone: (702) 870-2400
     Email: awestbrook@perrywestbrook.com
 5
 6   KEVIN C. SCHIFERL, ESQ. (pro hac vice)
     Indiana Bar No. 14138-49
 7   STEPHANIE V. MCGOWAN, ESQ. (pro hac vice)
     Indiana Bar No. 30759-49
 8   FROST BROWN TODD LLC
 9   201 N. Illinois Street, Suite 1900
     P.O. Box 44961
10   Email: kschiferl@fbtlaw.com
            smcgowan@fbtlaw.com
11
     Attorneys for Defendants
12
                                UNITED STATES DISTRICT COURT
13
                                        DISTRICT OF NEVADA
14
15
      VICTORIA DICILLO, individually,                  )   CASE NO.:     2:18-cv-00729-JCM-EJY
16                                                     )
             Plaintiff,                                )
17                                                     )
      v.                                               )
18                                                         STIPULATION AND ORDER
                                                       )
19    GGP MEADOWS MALL L.L.C.; FOREVER                 )   RESETTING CASE MANAGEMENT
      21 RETAIL, INC.; SCHINDLER                       )   PLAN AND OTHER RELATED
20    ELEVATOR CORPORATION; DOES I                     )   DEADLINES
21    through X, inclusive; ROE                        )
      CORPORATIONS XI through XX, inclusive,           )
22                                                     )
             Defendants.                               )
23
24          Pursuant to LR 6-1, LR 26-1, and LR 26-3, the parties, by and through their respective
25   counsel of record, hereby stipulate and request that the Court reset the following Case Management
26
     Plan and Other Related Deadlines as follows:
27
28
     Case 2:18-cv-00729-JCM-EJY Document 71 Filed 04/15/21 Page 2 of 5




 1          1.      On October 2, 2019, Defendant Forever 21 filed its Notice of Bankruptcy for
 2
     Forever 21, Inc., et al., and Automatic Stay of Proceedings noting that Forever 21 filed a voluntary
 3
     petition for relief under chapter 11 of title 11 of the United States Code 11 U.S.C. §§ 101-1532, in
 4
     the United States Bankruptcy Court for the District of Delaware. (Dkt. 49.) Pursuant to section
 5
 6   362(a) of the Bankruptcy Code, Forever 21’s filing of its voluntary petition gave rise to an

 7   automatic stay on all proceedings.
 8                  On October 21, 2019, the Court granted Defendants’ Unopposed Motion to Vacate
            2.
 9
     Discovery and Pretrial Deadlines Due to Automatic Bankruptcy Stay. (Dkt. 52.) Then, on October
10
     28, 2019, the Court issued its Order denying Defendants’ Motion to Strike Plaintiff’s Untimely
11
12   Disclosure of Expert Opinions Related to Future Medical Expenses without prejudice and noted

13   that Defendants could refile said Motion once the bankruptcy stay is lifted. (Dkt. 53.)
14
            3.      On February 9, 2021, Plaintiff filed her Notice of Lifting Bankruptcy Stay notifying
15
     the Court that on December 11, 2020, the United States Bankruptcy Court entered an order lifting
16
     the automatic stay and allowing Plaintiff to pursue her claims. (Dkt. 60.)
17
18          4.      On March 24, 2021, the Court issued an Order lifting the bankruptcy stay. (Dkt.

19   67.)
20
            5.      On March 26, 2021, the Court held a status conference where it granted the parties’
21
     Joint Motion for Status Conference and ordered the parties to file a stipulation regarding discovery
22
     plan/scheduling order. (Dkt. 68.)
23
24          6.      The parties have agreed to the following deadlines:

25                  a.      April 15, 2021 – deadline for Defendants to notify the Court and Plaintiff
26
                            whether they intend to renew their Motion to Strike Plaintiff’s Untimely
27
28
     Case 2:18-cv-00729-JCM-EJY Document 71 Filed 04/15/21 Page 3 of 5




 1                    Disclosure of Expert Opinions Related to Future Medical Expenses. (Dkt.
 2                    47.)
 3
                 b.   April 23, 2021 – deadline for Defendant Schindler to respond to Plaintiff’s
 4
                      Second Set of Requests for Production and Second Set of Requests for
 5
 6                    Admission and for Defendant Forever 21 to respond to Plaintiff’s Third Set

 7                    of Requests for Production and Second Set of Requests for Admission.
 8               c.   July 30, 2021 – the parties have until July 30, 2021 to complete the
 9
                      following limited discovery that was either scheduled or requested prior to
10
                      the filing of bankruptcy by Forever 21: (1) Defendant Schindler to respond
11
12                    to Plaintiff’s Second Set of Requests for Production and Second Set of

13                    Requests for Admission and for Defendant Forever 21 to respond to
14
                      Plaintiff’s Third Set of Requests for Production and Second Set of Requests
15
                      for Admission; (2) the deposition of Schindler’s FRCP 30(b)(6) witness; (3)
16
                      the deposition of Forever 21’s FRCP 30(b)(6) witness; (4) the deposition of
17
18                    Dr. Germin; (5) the deposition of Dr. Newman; (6) the deposition of Mr.

19                    Koshak; and (7) the deposition of Jim Dicillo. The parties expressly reserve
20
                      their right to depose individuals who may be identified in these depositions
21
                      and conduct additional written discovery on matters testified to at the
22
                      aforementioned depositions.
23
24               d.   August 30, 2021 – dispositive motion deadline.

25               e.   September 30, 2021 – pre-trial order deadline.
26
27
28
     Case 2:18-cv-00729-JCM-EJY Document 71 Filed 04/15/21 Page 4 of 5




 1          WHEREFORE, Plaintiff and Defendants, by their respective counsel, respectfully request
 2   that the Court enter an order regarding the above case management plan and other related
 3
     deadlines, and all other just and proper relief.
 4
            DATED this 15th day of April, 2021.
 5
 6    /s/ Joshua L. Benson (with permission)            /s/ Stephanie V. McGowan
      Joshua L. Benson, Esq.                            Alan W. Westbrook, Nevada #6167
 7    Nevada Bar No. 10514                              Nevada State Bar No. 6167
      BENSON ALLRED, PLLC                               PERRY & WESTBROOK, P.C.
 8
      6250 N. Durango Drive                             1701 W Charleston Boulevard, Suite 200
 9    Las Vegas, NV 89148                               Las Vegas, NV 89102
      josh@bensonallred.com                             awestbrook@perrywestbrook.com
10
      Attorneys for Plaintiff                           and
11
12                                                      Kevin C. Schiferl (pro hac vice)
                                                        Indiana Bar No. 14138-49
13                                                      Stephanie V. McGowan (pro hac vice)
                                                        Indiana Bar No. 30759-49
14
                                                        FROST BROWN TODD LLC
15                                                      201 N. Illinois Street, Suite 1900
                                                        P.O. Box 44961
16                                                      kschiferl@fbtlaw.com
                                                        smcgowan@fbtlaw.com
17
18                                                      Attorneys for Defendants

19
20
21
22
23
24
25
26
27
28
     Case 2:18-cv-00729-JCM-EJY Document 71 Filed 04/15/21 Page 5 of 5




 1                                                                Case No. 2:18-cv-00729-JCM-EJY
 2
                                                ORDER
 3
 4
            That the Case Management Plan and related deadlines are reset as follows:
 5
      Scheduled Event                                                        Reset Deadline Date:
 6
      Deadline for Defendants to Notify Court regarding Motion to Strike     April 15, 2021
 7    Plaintiff’s Untimely Disclosure of Expert Opinions Related to Future
      Medical Expenses
 8
      Deadlines for Defendants Schindler and Forever 21 to respond to        April 23, 2021
 9    Plaintiff’s written discovery
      Close of Discovery                                                     July 30, 2021
10
      Dispositive Motions                                                    August 30, 2021
11
      Pre-Trial Order                                                        September 30, 2021
12
13        IT IS SO ORDERED.

14
                                                 ____________________________________
15                                               UNITED STATES MAGISTRATE JUDGE
16
                                                 Dated: April 15, 2021
17
18   PERRY & WESTBROOK
     A Professional Corporation
19
      /s/ Alan W. Westbrook
20   ALAN W. WESTBROOK, ESQ.
21   Nevada Bar No. 6167
     1701 W. Charleston Blvd., Suite 200
22   Las Vegas, Nevada 89102
     Telephone: (702) 870-2400
23
     Email: awestbrook@perrywestbrook.com
24   Attorney for Defendants

25
26
27
28
